.^PO^
                                             OFFICIAL BUSINESS
                                             STATE OF TEXAS
                                             PENALTY FOR
                                                                                                  02 1M
                                             PRIVATE USE                                          0004279596    DEC 1 8 2014
P.O. BOX 12308, CAPITOL STATION
                                                                                                  MAILED FROM ZIPCODE 78701
    AUSTIN, TEXAS 78711




                                         RE: WRs80,940s01

                                         ERNESTO TIRADO FLORES JR.
                                         BROOKS COUNTY DETENTION CENTER
                                         901 COUNTY ROAD 201           s —                                               ANK
                                         FALFURRIAS, TX 78355




                                  45 ,^Ss7^M2lly55          pl!!!,!!!,,!,!,,!!,!),,,!,,!!!,!!!!!,,,!,!,^^.!!.!^!,!!!!!